DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated May 10, 2022 in which claims 1, 11, and 20 have been amended.  Therefore, claims 1-20 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on May 10, 2022 has been entered.


Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
a communications module; a processor coupled to the communications module; and a memory coupled to the processor storing instructions that, when executed by the computer system, cause the computer system to: receive, from a first computing system, a request to configure a recurring data transfer to a recipient, the request provided as a request for an immediate data transfer, the request for the immediate data transfer indicating a requested transfer amount and an intended transferor, the intended transferor indicated using an alias; 
receive user input from a computing device distinct from the first computing system and engaged using the alias, the user input including an indication of authorization of the immediate data transfer from a logical storage area associated with the intended transferor, the indication further including an indication of consent to pre-authorization of the recurring data transfer from the logical storage area associated with the intended transferor; and 
in response to receiving the user input, transmit a message to a system associated with the recipient, the message transferring data indicating the requested transfer amount from the logical storage area associated with the intended transferor, and wherein the message further includes an indication to the system associated with the recipient of consent to pre-authorization of the recurring data transfer.  
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, relates to the authorization and completion of a transaction between parties.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “communications module”, “memory”, “processor”, and “computer system”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “communications module”, “memory”, “processor”, and “computer system” language; “receiving” and “transmitting” in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, a communications module; a processor coupled to the communications module; and a memory coupled to the processor storing instructions that, when executed by the computer system, cause the computer system to: receive, from a first computing system, a request to configure a recurring data transfer to a recipient, the request provided as a request for an immediate data transfer, the request for the immediate data transfer indicating a requested transfer amount and an intended transferor, the intended transferor indicated using an alias, in the context of the claimed invention encompasses one or more people manually receiving a request to configure a recurring transfer to a transfer recipient, the request provided as a request for an immediate transfer, the request for the immediate transfer indicating a requested transfer amount and an intended transferor, the intended transferor indicated using an alias.
but for the generically recited computer language, receive user input from a computing device distinct from the first computing system and engaged using the alias, the user input including an indication of authorization of the immediate data transfer from a logical storage area associated with the intended transferor, the indication further including an indication of consent to pre-authorization of the recurring data transfer from the logical storage area associated with the intended transferor, in the context of the claimed invention encompasses one or more people manually receive user input using the alias, the user input including an indication of authorization of the immediate transfer associated with the intended transferor, the indication further including an indication of consent to pre-authorization of the recurring transfer associated with the intended transferor.
but for the generically recited computer language, in response to receiving the user input, transmit a message to a system associated with the recipient, the message transferring data indicating the requested transfer amount from the logical storage area associated with the intended transferor, and wherein the message further includes an indication to the system associated with the recipient of consent to pre-authorization of the recurring data transfer, in the context of the claimed invention encompasses one or more people manually in response to receiving the user input, transmit a message associated with the recipient, the message indicating the requested transfer amount associated with the intended transferor, and wherein the message further includes an indication associated with the recipient of consent to pre-authorization of the recurring data transfer.
Claim 2:  but for the generically recited computer language, wherein the instructions further cause the computer system to: configure a data transfer to occur on a date specified in metadata included in the request to configure the recurring data transfer and for a recurring transfer amount specified in the metadata, in the context of the claimed invention encompasses one or more person manually configuring a recurring transfer on a specified date and for a specified amount.
Claim 4:  but for the generically recited computer language, wherein the instructions further cause the computer system to, in response to receiving the user input from the computing device: transmit, to the system associated with the recipient, a logical storage area identifier to be used to conduct the recurring data transfer, in the context of the claimed invention encompasses one or more people manually transmitting an area identifier to be used to conduct the recurring data transfer.
Claim 5:  but for the generically recited computer language, wherein the instructions further cause the computer system to: receive user input from the computing device indicating rule definitions; transmit the rule definitions to the system associated with the recipient; and enforce the rule definitions, in the context of the claimed invention encompasses one or more people manually receiving user input indicating rule definitions; transmit the rule definitions associated with the recipient; and enforce the rule definitions.
Claim 6:  but for the generically recited computer language, wherein the first computing system maps the alias to a financial institution, in the context of the claimed invention encompasses one or more people manually mapping the alias to a financial institution.
Claim 7:  but for the generically recited computer language, wherein the request to configure the recurring data transfer is received in response to user activation of an email or text message that prompts the computer system to retrieve the request for the immediate data transfer from the first computing system, in the context of the claimed invention encompasses one or more people manually retrieving the request for the immediate data transfer.
Claim 8:  but for the generically recited computer language, wherein the instructions further cause the computer system to: receive, on the date specified in the metadata, a request to transfer data, the request to transfer data indicating an overage transfer amount associated with an actual usage amount exceeding an expected usage amount, in the context of the claimed invention encompasses one or more people manually receiving, on the date specified, a request to transfer, the request to transfer indicating an overage transfer amount associated with an actual usage amount exceeding an expected usage amount.

Claims 11 and 20 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 12-19 are substantially similar to claims 2-9, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “communications module”, “memory”, “processor”, and “computer system”, to perform the “receiving” and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “communications module”, “memory”, “processor”, and “computer system”, to perform the “receiving” and “transmitting” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 3, 9, 10, 13, and 19 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bajoria, U.S. Patent Application Publication Number 2018/0191685.
As per claim 1, Bajoria explicitly discloses:
a communications module; a processor coupled to the communications module; and a memory coupled to the processor storing instructions that, when executed by the computer system, cause the computer system to: (Bajoria at paras. 51-55 and 65-68)
receive, from a first computing system, a request to configure a recurring data transfer to a recipient, the request provided as a request for an immediate data transfer, the request for the immediate data transfer indicating a requested transfer amount and an intended transferor, the intended transferor indicated using an alias; (Bajoria US20180191685 at paras. 89-92) (In step 801, the secure transfer system 710 may receive a process a transfer request in a manner typical for the particular computing environment 700. For example, as noted above, the computing environment 700 may be configured to operate as a value (or monetary) transfer system, by which users at transferor devices 720 may establish a secure communication session with the transfer system 710 to initiate value transfers to one or more different users at transferee devices 725 at various different locations 705. Thus, the transfer request processed in step 801 may correspond to a money transfer, retail purchase, or a transfer of any other medium of exchange. For such transfers, the defining characteristics/properties of the transfer may include data such as the sender's identity and information (e.g., user names, access credentials, logins, passwords, etc.), the recipient's identity and information, and the specifics of the transfer (e.g., transfer amount, value/currency type, exchange rate, fees, funding sources, applicable terms and conditions, date and time of transfer initiation and completion, etc.).)
receive user input from a computing device distinct from the first computing system and engaged using the alias, the user input including an indication of authorization of the immediate data transfer from a logical storage area associated with the intended transferor, the indication further including an indication of consent to pre-authorization of the recurring data transfer from the logical storage area associated with the intended transferor; and (Bajoria at paras. 90-94) ( In step 802, at any stage during or following the processing of the transfer request in step 801, the secure transfer system 710 may be configured to receive an indication from a user as to whether the transfer is to be saved for future recurring transfers. In some embodiments, the transferor may provide the indication upon completing/confirming the transaction, although in other embodiments the indication that the transfer is to be a recurring one may initiate with a request from the transferee when accepting the transfer (e.g., to be approved thereafter by the transferor).  Also, this process may be performed by one or more components in the transfer system computing environment 700 described above, such as the secure transfer system 710 in conjunction with a transferor device 720 (and/or transferee device 725).
in response to receiving the user input, transmit a message to a system associated with the recipient, the message transferring data indicating the requested transfer amount from the logical storage area associated with the intended transferor, and wherein the message further includes an indication to the system associated with the recipient of consent to pre-authorization of the recurring data transfer.  (Bajoria at paras. 93-96) ( In step 803, if the user (e.g., sender via a transferor device 720) has selected the transfer to be saved as a recurring transfer (802: Yes), then the secure transfer system 710 may transmit an additional user interface to the transferor device 720 in order to receive the specific recurrence parameters to define the scheduling and conditions associated with the recurring transfer. For example, recurrence parameters may define when, how often, for how long, and/or under what conditions the recurring transfer should be subsequently performed.)
As per claim 2, Bajoria explicitly discloses:  wherein the instructions further cause the computer system to: configure a data transfer to occur on a date specified in metadata included in the request to configure the recurring data transfer and for a recurring transfer amount specified in the metadata.  (Bajoria at paras. 93-95) ( transfer instances of the recurring transfer would be automatically initiated having the same transfer properties, such as the same transferor, transferee, transfer destination, transfer method, pickup location, as well as the same transfer amount, exchange rate, and/or amount received by the transferee. Among other potential advantages discussed herein, defining recurring transfers may allow the transferor to perform a similar or identical subsequent transfer without having to input these transfer field and properties for the subsequent transfer.)
As per claim 3, Bajoria explicitly discloses:  wherein the requested transfer amount is different from the recurring transfer amount.  (Bajoria at paras. 103-105 and Fig. 11) (For example, referring briefly to FIG. 11, an example user interface display screen is shown for a recurring transfer notification. The data included within the notification in this example includes both static transfer data that will not change from one instance to another of the recurring transfer (e.g., fields 1101 and 1102), as well as dynamic transfer data (e.g., field 1103) that may be retrieved/updated by the secure transfer system 710 each time that the recurring transfer is performed.)
As per claim 4, Bajoria explicitly discloses:  wherein the instructions further cause the computer system to, in response to receiving the user input from the computing device: transmit, to the system associated with the recipient, a logical storage area identifier to be used to conduct the recurring data transfer.  (Bajoria at paras. 97-101) (In step 804, the secure transfer system 710 may save both the various transfer properties of the transfer request received and processed in step 801, and the associated recurrence parameters received in step 803. As discussed below in reference to FIGS. 10 and 11, the combination of the transfer properties and associated recurrence parameters may be used to generate and transmit notifications to transferors, automatically initiate and/or stage subsequent transfers (e.g., prepopulating the transfer request fields, etc.), so that so that a user at a transferor device 720 need only confirm his or her identity (e.g., via biometric authentication) and reaffirm that the current instance of recurring transfer is to be performed.)
As per claim 5, Bajoria explicitly discloses:  wherein the instructions further cause the computer system to: receive user input from the computing device indicating rule definitions; transmit the rule definitions to the system associated with the recipient; and enforce the rule definitions.  (Bajoria at paras. 93-96) ( In step 803, if the user (e.g., sender via a transferor device 720) has selected the transfer to be saved as a recurring transfer (802: Yes), then the secure transfer system 710 may transmit an additional user interface to the transferor device 720 in order to receive the specific recurrence parameters to define the scheduling and conditions associated with the recurring transfer. For example, recurrence parameters may define when, how often, for how long, and/or under what conditions the recurring transfer should be subsequently performed.)
As per claim 6, Bajoria explicitly discloses:  wherein the first computing system maps the alias to a financial institution.  (Bajoria at paras. 21-23) ( In some embodiments, the electronic transfer network 100 may be configured to operate as a value transfer system by which users at client devices 106 may initiate value transfers to users at other client devices 106. In such cases, management servers 102 and/or external systems 110 may correspond to secure systems operated by financial institutions or other entities, by which sender and receiver credentials and value transfer requests may be received and analyzed, and value-based transactions may be authorized and performed.)
As per claim 7, Bajoria explicitly discloses:  wherein the request to configure the recurring data transfer is received in response to user activation of an email or text message that prompts the computer system to retrieve the request for the immediate data transfer from the first computing system.  (Bajoria at paras. 105-107) (In step 1004, the notification generated by the secure transfer system 710 in step 1003, may be transmitted to one or more transferor device(s) 720 associated with the transferor of the recurring transfer. The notification may be transmitted via any available notification media, including an email, SMS message, instant messenger communication, and/or mobile device push notification. In some cases, the initially notification in step 1004 may contain some or all of the notification data generated in step 1003. However, in other cases, the initial notification transmitted in step 1004 might only contain a link (e.g., a URL, mobile application push notification , etc.) that the user may select to navigate to a web page, invoke a mobile application, etc., where the remaining portions of the notification data generated in step 1003 may be presented.)
As per claim 8, Bajoria explicitly discloses:  wherein the instructions further cause the computer system to: receive, on the date specified in the metadata, a request to transfer data, the request to transfer data indicating an overage transfer amount associated with an actual usage amount exceeding an expected usage amount.  (Bajoria at paras. 96-98) (For instance, a dynamic recurrence condition set in step 803 may cause an instance of a recurring transfer not to be initiated if a fluctuating transfer fee at the designated recurrence time exceeds a particular amount (e.g., percentage or total amount). As yet another example, a dynamic recurrence condition set in step 803 may cause an instance of a recurring transfer not to be initiated if a fluctuating currency exchange rate for the transfer exceeds (or falls below) one or more particular exchange rate thresholds at the designated recurrence time.)
As per claim 9, Bajoria explicitly discloses:  wherein the requested transfer amount is nominal or zero.  (Bajoria at paras. 103-105 and Fig. 11) ( For example, referring briefly to FIG. 11, an example user interface display screen is shown for a recurring transfer notification. The data included within the notification in this example includes both static transfer data that will not change from one instance to another of the recurring transfer (e.g., fields 1101 and 1102), as well as dynamic transfer data (e.g., field 1103) that may be retrieved/updated by the secure transfer system 710 each time that the recurring transfer is performed. Thus, the transfer amounts can be dynamically changed to any amount. )
As per claim 10, Bajoria explicitly discloses:  wherein the indication of authorization of the immediate data transfer from the logical storage area associated with the intended transferor further includes an indication of authorization of the immediate data transfer from the logical storage area associated with the intended transferor to a logical storage area associated with the recipient.  (Bajoria at paras. 92-94) (In step 802, at any stage during or following the processing of the transfer request in step 801, the secure transfer system 710 may be configured to receive an indication from a user as to whether the transfer is to be saved for future recurring transfers. In some embodiments, the transferor may provide the indication upon completing/confirming the transaction, although in other embodiments the indication that the transfer is to be a recurring one may initiate with a request from the transferee when accepting the transfer (e.g., to be approved thereafter by the transferor).)
Claims 11 and 20 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 12-19 are substantially similar to claims 2-9, thus, they are rejected on similar grounds.


Response to Arguments
Applicant’s arguments filed on December 6, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-20, Examiner notes the following:
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  Examiner notes that the additional elements of the computer system - a “communications module”, “memory”, “processor”, and “computer system” - to perform the “receiving” and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to the authorization and completion of a transaction between parties.  The claims invoke the “communications module”, “memory”, “processor”, and “computer system” merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
With respect to Applicant’s arguments as to the § 102 rejections for now pending claims 1-20, Examiner notes that the arguments are moot in light of the new grounds for rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693